                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           August 07, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

JOHN JIMENEZ,                             §
                                          §
        Petitioner,                       §
VS.                                       §   CIVIL NO. 2:19-CV-41
                                          §
THE STATE OF TEXAS , THE 347TH            §
DISTRICT COURT, et al,                    §
                                          §
        Respondents.                      §

                                        ORDER

      The Court is in receipt of Respondents’ Motion to Dismiss, Dkt. No. 11, and
the Magistrate Judge’s Memorandum and Recommendation (“M&R”), Dkt. No. 12.
No objections were filed.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 12. The Court therefore GRANTS Respondents’
Motion to Dismiss, Dkt. No. 11, and DISMISSES AS MOOT Petitioner’s
application for habeas corpus relief.
      The Court DIRECTS the Clerk to close the case.


      SIGNED this 7th day of August, 2019.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
